Citation Nr: 0824157	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  97-10 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a right 
hip injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from November 1964 to November 
1966.  A January 2003 VA Form 3101 noted subsequent service 
in the Army National Guard (1975 to 1976) and the Army 
Reserves (November 1966 to November 1969).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction of this case belongs to 
the RO in Louisville, Kentucky.

In September 1999, the Board issued a decision finding, in 
pertinent part, that new and material evidence had not been 
received to reopen a claim for service connection for 
residuals of a right hip injury.  (The appellant filed a 
motion for reconsideration of the September 1999 Board 
decision.  In November 1999, the appellant withdrew his 
motion for reconsideration.  A December 1999 letter from the 
Board acknowledges the withdrawal of the motion for 
reconsideration of the September 10, 1999 Board decision.)  

The veteran appealed the Board's September 1999 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In March 2001, the Court vacated 
the Board's September 1999 decision and remanded the issue on 
appeal to the Board for readjudication.  The Board determined 
that additional development was warranted in order to 
readjudicate the claim, and remanded the matter to the RO in 
September 2001.  That development was completed to the extent 
possible and the matter was returned to the Board for 
adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  
This case was most recently before the Board in January 2006.  
The January 2006 Board decision determined that new and 
material evidence had been presented to reopen the claim for 
entitlement to service connection for residuals of a right 
hip injury.  Upon reopening the veteran's claim, the January 
2006 Board decision remanded the case for additional 
development.  The requested development has been completed 
and the case is again before the Board for appellate 
consideration.  

The veteran is unrepresented in this appeal and is in receipt 
of a total disability rating due to psychiatric disability.




FINDING OF FACT

There has been no demonstration by competent clinical 
evidence of record that a right hip disability is 
etiologically related to active service.


CONCLUSION OF LAW

A right hip disability was not incurred in, or aggravated by, 
active service, active duty for training, or inactive duty 
training, and arthritis may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1101, 1111, 
1112, 1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

VA issued VCAA notice letters in March 2004, July 2004, 
January 2005, January 2006 and September 2006.  These letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit pertinent 
evidence and/or information in his possession to the AOJ.  
The veteran was not informed as to the law pertaining to the 
assignment of a disability rating and effective date, in the 
event of award of benefits, as the Court required in 
Dingess/Hartman.  However, as service connection for the 
disability at issue is not granted in this decision, there is 
no prejudice to the veteran in the Board's adjudication of 
the appeal at this time.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of AOJ decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  This 
has been accomplished in this case as the matter was 
readjudicated after issuance of VCAA notice, and the 
appellant has been afforded the appropriate opportunity to 
participate in the substantiation of his claim.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, Social Security 
Administration disability determination records, and reports 
of post-service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, including at hearings on 
appeal.  The Board has carefully reviewed his statements and 
testimony, and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  The Board also 
notes that VA medical opinions have been obtained and 
sufficient competent medical evidence is of record to make a 
decision on this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for ninety days or more 
during a period of war, or after December 31, 1946, arthritis 
shall be presumed to have been incurred or aggravated in 
service, even if there is no evidence of such disease during 
service, if manifest to a degree of 10 percent or more within 
one year after service, unless there is affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case, the provisions of 38 U.S.C.A 
§ 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on 
the veteran to establish aggravation.  Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of 
aggravation under section 1153 arises, due to an increase in 
a disability in service, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease." 38 U.S.C. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F. 
3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Analysis

At his June 1997 RO hearing, August 1998 Board hearing, and 
in various statements submitted in support of his appeal, the 
veteran asserted that he injured his right hip while jumping 
off a military vehicle during service.  He also claimed that 
he was treated during service, and that his duties were 
restricted due to his hip injury.

Service medical records reveal that at the time of an April 
1964 pre-induction examination, the veteran reported 
complaints of occasional stiffness of the right hip due to a 
dislocation months prior.  On physical examination in April 
1964, the lower extremities were noted to be normal.  The 
November 1964 induction examiner recorded a history of a 
dislocated hip due to a car accident.  On physical 
examination in November 1964, the lower extremities were 
noted to be normal.  In December 1964, the veteran was seen 
for a complaint of pain in the right thigh which was said to 
radiate down from the inguinal ligament.  A history of the 
hip having been chipped was noted.  Examination of the hip 
was negative, and he had full range of motion; the clinical 
impression was muscle strain.  The October 1966 report of 
physical examination on separation from active military 
service shows normal musculoskeletal findings.

A National Guard report of medical examination, dated in June 
1976, reflects that the veteran complained of hip pain after 
heavy marching while on active duty for training.  X-ray 
examination of the right hip at that time revealed deformity 
of the right femoral head and neck due to old trauma, with 
moderate degenerative changes present about the hip joint.  
It was noted the veteran reported a history of hip injury in 
civilian life.  The assessment was post traumatic arthritis 
due to old injury - aggravated.

At a July 1983 VA examination, the veteran indicated that he 
had injured his hip in 1963 in an automobile accident, prior 
to active service.  X-ray examination of the right hip showed 
marked osteophyte formation, marginal sclerosis, and 
asymmetric loss of joint space indicating moderately advanced 
osteoarthritis.  The diagnosis included residuals of old 
trauma to the right hip joint, with advanced osteoarthritis.

In a statement received in January 1984, the veteran reported 
that on July 10, 1963, he had dislocated his right hip in a 
car accident.  He indicated he had been treated at 
Paintsville Clinic, and St. Mary's Hospital in Huntington, 
West Virginia, and West Liberty Hospital.  Records of such 
treatment are not available for review.  In a statement dated 
in March 1984, the veteran reported that he had reinjured his 
right hip in the Army.

In January 1998 the veteran underwent a total right hip 
replacement.

The initial question is whether a right hip disability was 
noted at the time of examination for entrance into service.  

Clinical evaluation during the April 1964 pre-induction 
examination, and the November 1964 enlistment examination, 
did not reveal any right hip disability.  Mere history 
provided by the veteran of the pre-service existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  As such, the Board finds that the 
presumption of soundness at entrance attaches.

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111 and 38 C.F.R. § 3.304, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.  38 U.S.C. § 1111 requires VA to bear the burden of 
showing the absence of aggravation.  In this case, the Board 
does not find that the presumption of soundness on entrance 
to service as to a right hip disability is rebutted by clear 
and unmistakable evidence of record.  

Competent clinical evidence of record establishes that the 
veteran sought treatment for right thigh pain shortly after 
entrance to service, when clinical evaluation revealed no 
abnormal findings, and muscle strain was diagnosed.  Although 
the veteran has consistently indicated that he injured his 
right hip prior to service, there is no objective clinical 
evidence of any specific right hip abnormality or disability 
which existed prior to, or at the time of, his examination 
for entrance to service.  In this regard, even if the veteran 
is deemed competent to state he injured his right hip prior 
to service, there has been no demonstration by competent 
evidence of record of a right hip abnormality prior to 
service which continued to the time of examination for 
entrance to service.  In view of the foregoing, the Board 
finds that the record does not contain clear and unmistakable 
evidence that the veteran had a right hip disability prior to 
service.  As such, the second prong of the rebuttal standard 
(VA's burden to show no aggravation by clear and unmistakable 
evidence) is moot.  38 U.S.C.A. § 1111.  Hence, the 
presumption of soundness on induction as to a right hip 
disability is not rebutted, and service connection will be 
considered on a direct incurrence basis.  

The first element of a service connection claim is to 
establish the existence of a current disability.  At a March 
2003 VA joints examination, the veteran was diagnosed with 
right hip degenerative disc disease most likely due to 
avascular necrosis of the femoral head, resulting from 
traumatic dislocation, and status post total hip 
arthroplasty.  

Next, the Board must consider whether there was any incident 
of service, to include injury or disease, involving the right 
hip.  In this regard, as noted above, the service medical 
records demonstrate that muscle strain was diagnosed during 
active duty service, and the veteran complained of right hip 
pain after marching, in 1976, while on active duty for 
training.  As such, the second element of service connection, 
an injury or incident in service, has been established.  

However, the third element of service connection, nexus to an 
incident of service, has not been demonstrated.  When the 
veteran was clinically evaluated in service for muscle 
strain, in December 1964, he demonstrated full range of 
motion of the right hip, and physical examination revealed no 
abnormal finding of the right hip.  The remainder of the 
active duty service medical records are negative for any 
complaints or findings relative to a right hip disability.  
Indeed, as noted above, the October 1966 report of physical 
examination on separation from active military service showed 
normal musculoskeletal findings.  A right hip disability, 
arthritis, was initially clinically noted in June 1976, when 
the veteran complained of right hip pain after heavy 
marching.  In view of the foregoing, the Board finds that any 
right thigh muscle strain was acute and transitory, resolved 
without residual disability of the right hip.  While right 
hip arthritis was noted on active duty for training, at that 
time it was already of a moderate degree and not of initial 
onset.  In the absence of continuity of symptomatology, the 
initial demonstration of a right hip disability, years after 
service is too remote from service, to be reasonably related 
to active service, in the absence of a clinical opinion 
linking current right hip disability to the right thigh 
muscle strain, or any other incident of service.  In this 
regard, the Board notes that the March 2003 VA examiner, an 
orthopedic surgeon, stated as follows:

With regards to the [veteran's] 
condition, this examiner believes that 
avascular necrosis was the etiology of 
his degenerative disease and this was 
something that was decided at the time of 
his injury and occurred prior to his 
induction into the military.  It is, 
however, as likely as it is not likely, 
that the activities that he performed 
while in the military service could have 
exacerbated the degenerative process to a 
degree.

A June 2003 VA examiner opined that it was not likely that 
the veteran's military service aggravated the right hip 
condition.

While the March 2003 VA physician, an orthopedic surgeon, has 
essentially indicated that the veteran had a pre-existing 
right hip condition that was worsened during service, there 
is no objective evidence of a pre-existing right hip 
abnormality or disability, and the March 2003 VA physician 
did not specify the nature of any right hip injury or 
abnormality which pre-existed service, other than as reported 
by the veteran.  While the June 2003 VA examiner reached a 
different conclusion, the Board finds that, likewise there is 
not clear and unmistakable evidence of record showing that 
the veteran had a pre-existing right hip injury or 
abnormality prior to service, and the June 2003 VA examiner 
did not specify the nature of any right hip injury or 
abnormality which pre-existed service, other than as reported 
by the veteran.  As such, the VA examiners opinions are of no 
probative value in adjudicating the issue on appeal.

The clinical evidence of record is devoid of any clinical 
opinion linking the incurrence of current right hip 
disability to any incident in service.  In view of the 
foregoing, the Board finds that the preponderance of the 
evidence is against service connection for a right hip 
disability.  


ORDER

Entitlement to service connection for right hip disability is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


